Citation Nr: 0111904	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  97-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 
1996, for the award of compensation for the residuals of a 
gunshot wound to the left sternum, a splenectomy and 
restrictive lung disease, under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).

2.  Entitlement to an effective date earlier than August 7, 
1996, for the award of service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1984.

This appeal arose from a May 1997 rating action of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an evaluation in excess of 
10 percent for the service-connected irritable bowel 
syndrome.  In January 1998, the veteran testified at a 
personal hearing at the RO; in November 1998, the hearing 
officer issued a decision which continued the 10 percent 
disability evaluation assigned to the irritable bowel 
syndrome.  In October 1999, the RO issued a rating action 
which increased the evaluation assigned to the irritable 
bowel syndrome to 30 percent.  This rating action also 
granted compensation for the residuals of a gunshot wound to 
the left sternum under the provisions of 38 U.S.C.A. § 1151 
and service connection for PTSD; an effective date of August 
7, 1996 was assigned for both disabilities.  In February 
2000, the RO issued a rating action which awarded 
compensation for the residuals of a splenectomy and 
restrictive lung disease under the provisions of 38 U.S.C.A. 
§ 1151; again, the effective date of this grant of service 
connection was made August 7, 1996.  This rating action also 
confirmed and continued the 30 percent disability evaluation 
assigned to the service-connected irritable bowel syndrome.  
The veteran and her husband testified before a Member of the 
Board of Veterans' Appeals (Board) in January 2001.

The issue of entitlement to an increased disability 
evaluation for the service-connected irritable bowel syndrome 
will be subject to the attached remand.


FINDING OF FACT

1.  The veteran filed an informal claim for compensation for 
residuals of a gunshot wound to the left sternum, a 
splenectomy and restrictive lung disease, on June 3, 1992, 
within one year of her sustaining the physical injuries due 
to a self-inflicted gunshot wound.

2.  The veteran did not file a claim, formal or informal, for 
service connection for PTSD prior to August 7, 1996.


CONCLUSION OF LAW

1.  The requirements for an effective date of the award of 
service connection for PTSD, prior to August 7, 1996, have 
not been met.  38 C.F.R. §§ 3.155(a), 3.400 (2000).

2.  The requirements for an effective date of the award of 
compensation for the residuals of a gunshot wound to the left 
sternum, a splenectomy and restrictive lung disease, of June 
3, 1992, have been met.  38 C.F.R. §§ 3.155(a), 3.400, 
3.400(i) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and her 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an effective date earlier than August 7, 
1996 for the award of compensation for the residuals of a 
gunshot wound to the left sternum, a splenectomy and 
restrictive lung disease, under the provisions of 38 U.S.C.A. 
§ 1151; and entitlement to an effective date earlier than 
August 7, 1996 for the award of service connection for PTSD.  
The Board concludes that the discussions in the rating 
decision, statement of the case, and letters have informed 
the veteran and her representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Generally, the effective date of an award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  For claims related to disability due to VA 
hospitalization or treatment, the effective date of the award 
will be the date injury or aggravation was suffered if the 
claim was received within one year after that date; 
otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(i) (2000).

According to 38 C.F.R. § 3.155(a) (2000), any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
her or his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered as filed as 
of the date of receipt of the informal claim.

In the instant case, the evidence of record indicates that 
the veteran was hospitalized at a private facility in June 
1990 after suffering a self-inflicted gunshot wound to the 
left upper chest, pericardium and abdomen.  During this 
hospitalization, she underwent a splenectomy.  She also 
suffered respiratory complications as a result of this 
gunshot wound.  It was ultimately found that she had 
experienced a rare, but recorded, psychological and 
psychophysiologic reaction to Prozac that had been prescribed 
by VA physicians for the treatment of her service-connected 
irritable bowel syndrome.  

The veteran was found, during a February 1999 VA examination, 
to suffer from PTSD related, in part, to a sexual trauma 
experienced in service.  

A review of the record indicated that the veteran had filed a 
claim on August 7, 1996 for compensation for the residuals of 
treatment with Prozac under the provisions of 38 U.S.C.A. 
§ 1151.  PTSD was originally denied, based upon evidence that 
did not show that it was related to this treatment; rather, 
it was found that that evidence supported a finding that it 
was related to childhood trauma.  However, based upon the VA 
examination performed in February 1999 (confirmed by a 
September 1999 opinion), which related it, at least part, to 
inservice sexual trauma, the RO awarded service connection 
for this disorder, effective August 7, 1996, the date of 
receipt of her claim.  There is no indication in the record 
that the veteran filed a claim for service connection or 
compensation under 38 U.S.C.A. § 1151 for this disorder prior 
to this date.  

In regard to the claims for earlier effective dates for the 
award of compensation for  residuals of a gunshot wound to 
the left sternum, a splenectomy and restrictive lung disease 
based upon her claim that they were related to her Prozac 
treatment (38 U.S.C.A. § 1151), the RO held that there is no 
evidence that the veteran filed a claim, either formal or 
informal, for this benefit prior to August 7, 1996.  She has 
alleged, in statements and in her oral testimony, that the 
report of her hospitalization for the gunshot wound in June 
1990 should be taken as an informal claim for benefits 
pursuant to 38 U.S.C.A. § 1151.  It was noted during this 
hospitalization that the veteran was taking Prozac for 
depression and that it was believed that the medication might 
be potentiating some of her suicidal and depressive symptoms.  
The medication was changed to Pamelor.  However, aside from 
the fact that a review of the extensive and voluminous 
records pertaining to this period of hospitalization contain 
no statement that could be taken as an intent to file a claim 
for VA benefits, the records in question relate to a private 
hospitalization and they were not received by the RO until 
after the date in question (August 7, 1996). 

It is also argued on behalf of the veteran that a Form 95-
107, Claim for Damage, Injury, or Death, received on June 3, 
1992, should also be taken as an informal claim for benefits 
under 38 U.S.C.A. § 1151.  A copy of this form was submitted 
at the recent Travel Board hearing but it is clearly date 
stamped as having been received by the VA RO on June 3, 1992.  
While the veteran indicated on this form that she was filing 
a tort action or seeking a specified sum of monetary damages 
against a Federal Agency, it was filed with VA and it was 
clearly alleged in the document that her suicide attempt was 
due to being treated with a drug, Prozac, prescribed by a VA 
doctor.  The RO found that this document did not satisfy the 
requirements for an informal claim because the veteran did 
not specify the disability or residuals of the suicide 
attempt for which she was seeking compensation.  However, in 
the Board's judgment, the document can be fairly read to 
claim compensation for residuals of the gunshot wound (to the 
left sternum and abdomen, resulting in a splenectomy and 
restrictive lung disease), which is sufficient to identify 
the disability.  The more difficult hurdle, in the Board's 
view, is whether the veteran specified the benefit sought 
(i.e., compensation pursuant to 38 U.S.C.A. § 1151).   
38 C.F.R. § 3.155 does indicate that an informal claim must 
specify the benefit sought.  However, as the veteran clearly 
indicated on the form received by the RO on June 3, 1992 that 
her suicide attempt by means of a self inflicted gunshot 
wound was due to the improper medical management of her 
depression by a VA physician, it is the Board's judgment that 
the evidence is at least in equipoise in showing that the 
veteran filed an informal claim for compensation for 
residuals of a self inflicted gunshot wound, under the 
provisions of 38 U.S.C.A. § 1151, on June 3, 1992.  Under 
these circumstances, and because the veteran did file an 
informal claim for benefits pursuant to 38 U.S.C.A. § 1151 
within one year of the date of injury, that is, by June 1991, 
the effective date of the award of benefits must be the date 
of receipt of the claim.  See 38 C.F.R. § 3.400(i) (2000).   
Accordingly, entitlement to an effective date of June 3, 
1992, for the award of service connection for the residuals 
of a gunshot wound to the left sternum, a splenectomy and 
restrictive lung disease, is warranted.

The veteran has also argued that correspondence she sent to a 
Member of Congress, dated July 26, 1994, could be taken as an 
informal claim.  However, the document does not specify PTSD 
and it is moot as to the other disabilities at issue, as this 
decision grants an effective date earlier than July 26, 1994.


ORDER

An effective date earlier than August 7, 1996, for the award 
of service connection for PTSD, is denied.

An effective date of June 3, 1992, for the award of 
compensatio for the residuals of a gunshot wound to the left 
sternum, a splenectomy and restrictive lung disease, under 
the provisions of 38 U.S.C.A. § 1151, is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It is noted that the veteran has 
claimed that her service-connected irritable bowel syndrome 
is more disabling than the current disability evaluation 
would suggest.  During the VA examination performed in 
February 1999, she indicated that she had recently been 
treated for a flare-up of her condition.  However, records 
referring to this treatment are not part of the claims file.  
These records should be obtained and associated with the 
claims folder.  Since not all pertinent records available at 
the time of the VA examination were in the claims file, it is 
found that that examination could not have been a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, another VA examination would be helpful 
in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all health-care providers, 
both private and VA, who have treated her 
for her service-connected irritable bowel 
syndrome since January 1998.  Consent 
forms for all private records should be 
signed and returned by the veteran.  Once 
this information has been received, the RO 
should contact all the named health-care 
providers and request the records 
indicated.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Once the above-requested development 
has been completed and any named records 
have been associated with the claim 
folder, the RO should afford the veteran a 
complete VA gastrointestinal examination 
by a qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected 
irritable bowel syndrome.  All studies 
deemed necessary should be accomplished.  
The claims folder is to made available to 
the examiner to review in conjunction with 
the examination, and the examiner is asked 
to indicate in the examination report that 
the claims file has been reviewed.  

4.  Thereafter, the RO should readjudicate 
the claim for a rating in excess of 30 
percent for irritable bowel syndrome.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



